                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LAKEISHA BISHOP,
                                                                                         Case No. 18-cv-07300-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER
                                  10     AURORA LOAN SERVICES LLC,                       Re: Dkt. No. 23

                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On April 19, 2019, in response to plaintiff’s counsel’s failure to appear at this
                                  14   action’s Case Management Conference—in violation of a court order, see Dkt. 17—this
                                  15   court ordered plaintiff to show cause why plaintiff’s claims should not be dismissed for
                                  16   failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. Dkt.
                                  17   19. Plaintiff was required to file a response to that order by April 26, 2019. Id.
                                  18          On May 6, 2019, ten days after the deadline had passed, plaintiff’s counsel filed
                                  19   her response. That untimely response explained that plaintiff’s counsel had
                                  20   miscalendared the date of the CMC, and that though plaintiff’s counsel has been a
                                  21   registered Electronic Case Filing (“ECF”) user for about 10 years, she had difficulty
                                  22   accessing and using the ECF system. That largely inadequate response was not merely
                                  23   untimely; it was also riddled with typographical errors. In short, plaintiff’s counsel’s
                                  24   conduct to date has fallen far short of comporting with proper practice in the United
                                  25   States District Court for the Northern District of California.
                                  26          Despite plaintiff’s counsel’s poor showing, and in consideration of plaintiff’s
                                  27   interests, the court hereby DISCHARGES the April 19, 2019 order to show cause.
                                  28   Plaintiff’s counsel, however, is forewarned that the court will strike future untimely filings
                                  1    or filings that display a level of carelessness similar to that exhibited in plaintiff’s response

                                  2    to the order to show cause. In addition, such filings, or any other conduct that fails to

                                  3    comport with proper practice in federal court, may result in sanctions, including dismissal

                                  4    of this action.

                                  5           IT IS SO ORDERED.

                                  6    Dated: May 6, 2019

                                  7                                                  __________________________________
                                                                                     PHYLLIS J. HAMILTON
                                  8                                                  United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
